
	

115 HR 1058 : VA Provider Equity Act
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1058
		IN THE SENATE OF THE UNITED STATES
		July 25, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to clarify the role of podiatrists in the Department of
			 Veterans Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Provider Equity Act. 2.Role of podiatrists in Department of Veterans Affairs (a)Inclusion as physician (1)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section:
					
						7413.Treatment of podiatrists; clinical oversight standards
 (a)PodiatristsExcept as provided by subsection (b), a doctor of podiatric medicine who is appointed as a podiatrist under section 7401(1) of this title is eligible for any supervisory position in the Veterans Health Administration to the same degree that a physician appointed under such section is eligible for the position.
 (b)Establishment of clinical oversight standardsThe Secretary, in consultation with appropriate stakeholders, shall establish standards to ensure that specialists appointed in the Veterans Health Administration to supervisory positions do not provide direct clinical oversight for purposes of peer review or practice evaluation for providers of other clinical specialties..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7412 the following new item:
					
						
							7413. Treatment of podiatrists; clinical oversight standards..
				(b)Modification and clarification of pay grade
 (1)GradeThe list in section 7404(b) of such title is amended— (A)by striking PHYSICIAN AND DENTIST SCHEDULE and inserting PHYSICIAN AND SURGEON (MD/DO), PODIATRIC SURGEON (DPM), AND DENTIST AND ORAL SURGEON (DDS, DMD) SCHEDULE;
 (B)by striking, Physician grade and inserting Physician and surgeon grade; and (C)by striking PODIATRIST, CHIROPRACTOR, AND, and inserting CHIROPRACTOR AND.
 (2)ApplicationThe amendment made by paragraph (1) shall apply with respect to a pay period of the Department of Veterans Affairs beginning on or after the date that is 30 days after the date of the enactment of this Act.
				3.Extension of reduction in amount of pension furnished by Department of Veterans Affairs for certain
			 veterans covered by medicaid plans for services furnished by nursing
 facilitiesSection 5503(d)(7) of title 38, United States Code, is amended by striking September 30, 2024 and inserting September 30, 2026.  Passed the House of Representatives July 24, 2017.Karen L. Haas,Clerk. 